DETAILED ACTION
Applicants' arguments, filed December 23, 2020, have been fully considered.  Rejections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a) - New Matter 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4-6, 8-13, and 40-45 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite a “without causing significant sedation within about 60 minutes after administration”. Examiner is 
[0114] Following administration of a composition of this invention to a subject, a therapeutic (i.e. anti-agitation) effect may begin within about 60 minutes (e.g. within about 30, 20, 15, 10, 5, 3, 2 or 1 minutes) after administration, or within about 30 seconds after administration. The signs of agitation may also relieved within about 1 to about 60 minutes after administration, and more typically within about 5 to about 30 minutes. A second dose of the composition of this invention may be administered to the subject if the signs of agitation are not relieved within about 60 minutes.

Embodiment 34. The composition or method according to any preceding Embodiment, wherein Dexmedetomidine or a pharmaceutically acceptable salt thereof is administered in a manner that produces a therapeutic effect in less than about 60 minutes, particularly within about 30 seconds to about 30 minutes.

Examiner disagrees. These sections of the instant specification refer to a therapeutic effect being within about 60 minutes of the dose is administered, but do not provide support for an amount of time in which sedation is avoided. 


Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-6, 8-13, and 40-45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. Specifically, the recitation of “the agitation is associated with” certain diseases. The term “associated with” is unclear because associated with a disease may refer to agitation as a symptom of a disease, agitation as a complication of a disease (i.e. friend or family member has disease), a patient experiencing both agitation and a disease wherein the agitation and disease are 
It is unclear whether the recitation of “within about 60 minutes of administration” refers to the recited administration or to any administration. Examiner notes that the specification refers to subsequent administrations (e.g. [0114]). If Applicants intend reference to the recited administration, Examiner suggests Applicants recite “the administration” to clarify. 


Indefiniteness Remarks
Applicants argue that the claims have been amended to require that the subject is agitated. “A skilled artisan would understand that agitation can be associated with neurodegenerative and neuropsychiatric as recited in the claims”, so the rejection should be withdrawn. 
Examiner disagrees. A subject may be agitated based on a neurodegenerative/neuropsychiatric disease of someone else or a disease they are experiencing themselves. It is unclear what degree the agitation must be “associated with” the disease. 



Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 4-6, 8-13, and 40-45 stand rejected under 35 U.S.C. 103 as being unpatentable over Negi (WO 2016/061413 – also published as U.S. 2017/0239221 – both documents provided on IDS dated 10/17/2019, citations to U.S. PG-Pub).
 Negi teaches sublingual administration of dexmedetomidine to treat insomnia or sleep disorders (abstract) without a tranquilizing effect [0011]. Rats were treated with a sublingual dexmedetomidine tablet and demonstrated to improve sleep at a dosage of 10-40 µg/kg [0109]. The patient may be experiencing Alzheimer’s disease or depression [0042]. The formulation may take the form of a tablet, capsule, or oral spray [0039]. 
The lack of a tranquilizing effect indicates that the sedation was non-significant. 
It would have been prima facie obvious to one having ordinary skill in the art and following the teachings of Negi to administer the sublingual dexmedetomidine tablet to a subject experiencing Alzheimer’s disease or depression based on the direct teachings of Negi. MPEP 2143(I)(A). 

Claims 1, 2, 4-6, 8-13, and 40-45 stand rejected under 35 U.S.C. 103 as being unpatentable by Nedergaard (WO 2014/0130777) in view of Henwood (U.S. 2011/0021588 – see IDS dated 10/17/2019). 
Nedergaard teaches treatment of a neurodegenerative disease such as Alzheimer’s by administration of an agent which increases glymphatic system clearance [0029] such as dexmedetomidine hydrochloride [0068] (see entire document). 

	It would have been prima facie obvious to one having ordinary skill in the art following the teachings of Nedergaard to apply the dexmedetomidine in a known form such as taught by Henwood. Further, it would have been prima facie obvious to administer the same dosage to a person experiencing delirium because delirium due to sleep deprivation. 

Obviousness Remarks 
Applicants argue that Negi does not teach or suggest avoiding significant sedation within about 60 minutes after administration. Rather Negi teaches putting Applicants to sleep in that time. 
Examiner disagrees. Negi teaches that the composition is “capable of providing sleep on demand” which is defined as consistently inducing sleep, i.e. in a least 90% of cases…, within 60 minutes”. While Negi may be capable of providing sleep on demand, Negi teaches a variety of dosages, some of which take over 60 minutes to produce sleep and some of which produce sleep less that the control (see figures 2 and 3). Thus, while one embodiment of Negi may induce sleep, Negi should be considered for 

Applicants argue that the Negi does not teach treating agitation associated with neurodegenerative or a neuropsychiatric disease, let alone treating agitation when the subject is agitated. 
Examiner disagrees. Negi teaches that several psychological and physiological factors contribute to the onset and perpetuation of insomnia, such as anxious-ruminative personality traits and stressful events [0054]. Negi also teaches treating patients having frontotemporal dementia or frontotemporal degeneration [0055] or hyperarousal disorder [0056] with dexmedetomidine. One of skill in the art would be motivated to administer dexmedetomidine to patients having neurodegenerative or neuropsychiatric diseases, so Applicants argument is unpersuasive. 

Applicants argue that Nedergaard and Henwood do not teach or suggest treating agitation associated with a neurodegenerative or neuropsychiatric disease. Nor do the references teach or suggest administering dexmedetomidine to an agitated subject. Thus, the rejection should be withdrawn. 	Examiner disagrees. Nedergaard teaches treatment of a neurodegenerative disease such as Alzheimer’s by administration of an agent which increases glymphatic system clearance such as dexmedetomidine hydrochloride. Henwood teaches administration of dexmedetomidine to agitated patients to bring them to a state of being relaxed, but awake.  A skilled artisan would have found it obvious to administer the 


1.132 Declaration
Dr. Frank D. Yocca states that he is a listed inventor in the present Application and that of Negi. He declares that avoiding sedation is a main goal of agitation treatment, so it is counterintuitive to use a known sedative drug to achieve this goal. However, the current inventors discovered that administration of sublingual dexmedetomidine – an extremely potent sedative – to patients having agitation associated with neurodegenerative and/or neuropsychiatric diseases, the agitation is able to be effectively treated without causing significant sedation (i.e. a Ramsay score of 1-3) within about 60 minutes after administration. Negi, to the contrary, induces sleep to treat insomnia and any mention of avoiding sedation refers to next-day sedation. It would not make sense to read Negi as avoiding sedation when the goal is to treat insomnia by permitting the patient to sleep. Thus, Dr. Yucca submits the rejection over Negi should be withdrawn. 
Examiner disagrees. Negi teaches that a sedative is “a drug that calms a patient, easing agitation and permitting sleep” [0080]. Sedation means depressed consciousness in which a patient or subject retains the ability to independently and continuously maintain an open airway and a regular breathing pattern, and to respond appropriately and rationally to physical stimulation and verbal commands [0073]. The declarants argument appears to be that a skilled artisan following Negi would not be prima facie obviousness rejection over the instant claims. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-6, 8-13, and 40-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,792,246. Claim 17 recites a method of treating agitation comprising sublingually administering a dexmedetomidine film to an agitated subject. It would have been prima facie obvious to choose an amount of dexmedetomidine, a sedative, from within the ranges recited in order to provide the desired level of sedation. 


Conclusion
All pending claims are rejected. No claims are currently allowed. Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612